DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 27 January 2021.
Claims 21-40 are currently pending.  In the Amendment filed 27 January 2021, none of the claims are amended.
As a result of the Amendment filed 27 January 2021, claims 21-40 (renumbered as 1-20) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of Application 14/244,807 filed on 17 April 2014, now US Patent No 10,191,765 which claims priority to provisional 61/907,815 filed on 22 November 2013.

Terminal Disclaimer
The Terminal Disclaimer filed 27 January 2021 has been reviewed and accepted.

Double Patenting
The rejections of claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,191,765 are withdrawn as necessitated by the filing of the Terminal Disclaimer. 

Allowable Subject Matter
Claims 21-40 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167